Citation Nr: 1145201	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-14 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the severance of service connection for canker sores, as of October 1, 2009, was proper.

2.  Whether the severance of service connection for anemia, as of October 1, 2009, was proper.

3.  Entitlement to an initial compensable evaluation for canker sores.

4.  Entitlement to an initial compensable evaluation for anemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008 the Veteran perfected his appeals of the issues of entitlement to an initial compensable evaluation for canker sores and entitlement to an initial compensable evaluation for anemia.  Subsequently, in a rating decision dated in July 2009 the RO severed service connection for canker sores, effective October 1, 2009, and severed service connection for anemia, effective October 1, 2009.  In a statement received in September 2009, the Veteran's representative categorized the issues on appeal as "continued entitlement to compensation for [canker] sores" and "continued entitlement to compensation for anemia."  

A notice of disagreement must (1) express disagreement with a specific determination of the RO; (2) be filed in writing; (3) be filed with the RO; (4) be filed within one year after the date of mailing of notice of the RO decision; and (5) be filed by the claimant or the claimant's authorized representative.  While special wording is not required, a notice of disagreement must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 20.300 (2011); see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).

The Board notes that 38 C.F.R. § 3.400(o) provides that "a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection."  As such, in the absence of an appeal regarding the severance of entitlement to service connection for canker sores and anemia, the issues of entitlement to an initial compensable evaluation for canker sores and entitlement to an initial compensable evaluation for anemia would be rendered moot.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Therefore, the Board finds that September 2009 statement represents a timely notice of disagreement with the severance of service connection for canker sores and anemia as the statement indicates a disagreement with the decision made by the RO and a desire for continued appellate review.

To date, the RO has not issued the Veteran a Statement of the Case (SOC) with respect to the claims of whether the severance of service connection for canker sores, as of October 1, 2009, was proper, and whether the severance of service connection for anemia, as of October 1, 2009, was proper.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

As the issues of entitlement to an initial compensable evaluation for canker sores and entitlement to an initial compensable evaluation for anemia are dependent on the determinations of whether the severance of service connection for canker sores, as of October 1, 2009, was proper, and whether the severance of service connection for anemia, as of October 1, 2009, was proper, the Board finds that these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issues of entitlement to a compensable evaluation for canker sores and entitlement to a compensable evaluation for anemia until the issues of whether the severance of service connection for canker sores, as of October 1, 2009, was proper, and whether the severance of service connection for anemia, as of October 1, 2009, was proper, have been resolved.  Id.

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2008.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given that additional relevant evidence may be associated with the claims file at the direction of this remand, the Board finds that further VA evaluation of the Veteran's canker sores and anemia is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must issue the Veteran an SOC with respect to his claims of whether the severance of service connection for canker sores, as of October 1, 2009, was proper, and whether the severance of service connection for anemia, as of October 1, 2009, was proper, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on this issue.  The RO should allow the appellant the requisite period of time for a response.

2.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2008.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his canker sores and anemia disabilities.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report.

4.  If the foregoing action does not resolve the claims, a Supplemental Statement of the Case should be issued.  An appropriate period of time should be allowed for response.  Thereafter, the claims should be returned to this Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


